 

 

 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
SERVANTS OF JESUS AND MARY, INC.,

 

d/b/a THE FATIMA CENTER
Plaintiff, ANSWER TO
SECOND AMENDED
COMPLAINT

Civil No.:18-cy-00731

Vv.

THE NATIONAL COMMITTEE FOR THE.
NATIONAL PILGRIM VIRGIN OF CANADA,
and, THE FATIMA CENTER U.S.A., INC., and
ANDREW CESANEK

Defendants.

 

Defendant, ANDREW CESANEK, by and through his attorneys,
HAGERTY & BRADY, as and for his Answer to Plaintiff's Second Amended
Complaint, alleges as follows upon information and belief:

1. Denies each and every allegation contained in paragraphs 24, 25,
26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 68, 69, 70, 129, 130, 132, 133, 134,
135, 136, 138, 204, 205, 206, 207, 208, 209, 210, 212, 213, 214, 215, 216, 217,
218, 220, 221, 222, 223, 224, 225, 226, 228, 229, 230, 231, 232, 233, 234, 235,
237, 238, 239, and 240 of Plaintiffs Second Amended Complaint (“the Second

Amended Complaint”).

 
 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 2 of 6

2. Denies knowledge or information sufficient to form a belief as to
the truth or falsity of the allegations contained in paragraphs numbered: 1, 2, |
3, 4, 8, 9, 10, 11, 12, 13, 14, 16, 17 , 18, 19, 20, 21, 22, 23, 37, 38, 39, 40, 41,
42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 71,
72, 73, 74, 75, 76, 77, 82, 89, 90, 91, 92, 98, 99, 100, 101, 105, 106, 107, 108,
109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124,
125, 126, 127, 128, 131, 137, 140, 141, 142, 143, 144, 145, 147, 148, 149, 150,
151, 152, 154, 155, 156, 157, 158, 159, 161, 162, 163, 164, 165, 166, 168, 169,
170, 171, 173, 174, 175, 176, 177, 178, 179, 181, 182, 183, 184, 185, 186, 187,
188, 189, 191, 192, 193, 194, 195, 196, 198, 199, 200, 201, 202, and 241 of the
Second Amended Complaint.

3. Admits the allegations contained in paragraphs 5, 15, 63, 67, 80, |
81 of the Second Amended Complaint.

4. With respect to paragraphs 139, 146, 153, 160, 167, 172, 180, 190,
197, 203, 211, 219, 227, and 236 of the Second Amended Complaint,
Defendant repeats and realleges each and every admission or denial of the
allegations with the same force and effect as though fully set forth herein.

5. With respect to the allegations contained in paragraphs 6, 7, 62,
64, 65, 66, 78, 80, 81, 94, admits that Defendant served on the board of
directors of Plaintiff, and admits that Defendant was paid wages through

 
 

 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 3 of 6

Plaintiff, but denies the characterization of “was an employee of Plaintiff’ and
each and every other allegation contained therein.

6. With respect to the allegations contained in paragraphs 79, 83, 84,
85, 86, 87, and 88, states that the document referenced therein speaks for itself,
and denies each and every other allegation contained therein.

7. With respect to the allegations contained in paragraphs 93, 95, 96,
and 97, states that the document referenced therein speaks for itself, and denies
each and every other allegation contained therein.

8. With respect to the allegations contained in paragraphs 102, 103,
and 104, states that the document referenced therein speaks for itself, and

denies each and every other allegation contained therein.

DEFENSE

AS AND FOR A FIRST AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

9. The Second Amended Complaint fails to state a claim against this

Defendant upon which relief can be granted.

 

 
 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 4 of 6

AS AND FOR A SECOND AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

10. Plaintiff has acted in bad faith in bringing this action against this
Defendant.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE, THIS

ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

11. Plaintiff's claims are barred by the doctrine of unclean hands.

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

12. Plaintiffs claims against this Defendant are barred because
Plaintiff's damages, if any, were not caused by this Defendant.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

13. Plaintiffs claims against this Defendant are barred by the doctrine

of equitable estoppel.

 
 

 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 5 of 6

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

14. The claims in the Second Amended Complaint are barred, in
whole or in part, because of a failure to mitigate damages, if such damages
exist.

AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

15. Plaintiffs claims against this Defendant are barred by the doctrine
of laches.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND
BELIEF

16. Plaintiffs claims against this Defendant are barred by the doctrine
of waiver.

AS AND FOR AN NINTH AFFIRMATIVE DEFENSE, THIS
ANSWERING DEFENDANT ALLEGES UPON INFORMATION AND

BELIEF

17. Plaintiffs claims against this Defendant are barred by the business
judgment rule.

WHEREFORE, this answering Defendant hereby demands judgment

dismissing Plaintiffs Second Amended Complaint, together with costs and

 
 

 

Case 1:18-cv-00731-JJM Document 81 Filed 01/13/21 Page 6 of 6

disbursements of this action, and such other and further relief as this Court

deems just and proper.

Dated: January 13, 2021
Buffalo, NY

TO: Matthew J. Larkin, Esq.
Jason S. Nardiello, Esq.

Barclay Damon LLP
Attorneys for Plaintiff
Barclay Damon Tower

125 East Jefferson Street

“Syracuse, NY 13202

cc: Justin D. Kloss, Esq.

Kloss, Stenger & Lotempio

Attorneys for Defendants

HAGERTY & BRADY

s/ Daniel J, Brady

Daniel. J. Brady, Esq.
Michael A. Brady, Esq.
Attorneys for Defendant
ANDREW CESANEK

69 Delaware Ave. Suite 1010
Buffalo, NY 14202

(716) 856-9443 office

(716) 856-0511 fax

dbrady@ha -brady.com

The National Committee for the National Pilgrim Virgin of Canada,

and the Fatima Center U.S.A., Ine.
69 Delaware Ave. Suite 1003

Buffalo, NY 14202

 
